MEMORANDUM *
Appellants contend that the allegations at issue in its First Amended Complaint and Second Amended Complaint satisfy the stringent pleading requirements of the Private Securities Litigation Reform Act. We disagree. The allegations at issue lack the critical details necessary to establish falsity or raise a strong inference of scienter. See In re Daou Sys., Inc., Sec. Litig., 411 F.3d 1006, 1014-15 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.